Exhibit 10.5
(GRAPHIC) [c55339kc5533916.gif]
Eli Lilly and Company
Shareholder Value Award
This Shareholder Value Award has been granted for the period of January 1, 2010
through December 31, 2012 by Eli Lilly and Company, an Indiana corporation with
its principal offices in Indianapolis, Indiana (“Lilly” or the “Company”), to
Grantee.
Performance Levels

                                                              No Payout   Level
1   Level 2   Level 3   Level 4   Level 5   Level 6
 
          $ 30.05     $ 34.28     $ 38.50     $ 41.00     $ 43.50          
Stock Price
    £ $30.04       —       —       —       —       —       ³ $46.00  
 
          $ 34.27     $ 38.49     $ 40.99     $ 43.49     $ 45.99          
% of Target
    0 %     40 %     60 %     80 %     100 %     120 %     140 %

(LILLY ANSWERS THAT MATTER. LOGO) [c55339kc5533913.gif]

 



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 
Table of Contents

         
A. Recitals
    3  
B. Shareholder Value Award
    3  
Section 1. Statement of Award Period
    3  
Section 2. Number of Shares
    3  
Section 3. Computation of Final Stock Price
    3  
Section 4. Determination and Announcement of Award
    4  
Section 5. Committee Election to Pay Cash
    4  
Section 6. Issuance or Transfer of Performance Shares and Payment of Cash Award
    4  
Section 7. Consideration for Continued Employment Requirement
    4  
Section 8. Adjustments for Certain Employment Status Changes
    4  
Section 9. Notices, Payments, and Electronic Delivery and Participation
    5  
Section 10. Waiver
    6  
Section 11. Revocation or Modification
    6  
Section 12. Withholding Tax
    6  
Section 13. Section 409A Compliance
    7  
Section 14. Non-Transfer of Shareholder Value Award
    7  
Section 15. Severability and Section Headings
    7  
Section 16. Determinations by Committee
    7  
Section 17. Change in Control
    7  
Section 18. Nature of 2002 Plan & Shareholder Value Award
    9  
Section 19. Data Privacy Notice and Consent
    10  
Section 20. Effective Date
    11  
Section 21. Governing Law
    11  
Section 22. Language
    11  
Section 23. Appendix
    12  

(GRAPHIC) [c55339kc5533914.gif]

Page 2



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 

A.   Recitals       Under the 2002 LILLY STOCK PLAN (“2002 Plan”), the
Compensation Committee (“Committee”) has determined the form of this Shareholder
Value Award and selected the Grantee, an Eligible Employee of the Company, to
receive a Shareholder Value Award for the Award Period January 1, 2010 through
December 31, 2012. The applicable terms of the 2002 Plan are incorporated in
this Shareholder Value Award by reference, including the definitions of terms
contained in the 2002 Plan. This award is granted under Section 6 of the 2002
Plan, “Performance Awards to Eligible Employees,” and shall be considered a form
of Performance Award for purposes of interpretation and administration of the
award under the 2002 Plan.   B.   Shareholder Value Award       Lilly grants to
the Grantee the right to acquire Lilly Stock by issuance or transfer to the
Grantee of the Performance Shares to which he or she is entitled under this
Shareholder Value Award upon the following terms and conditions, including any
special terms and conditions set forth in the appendix for the Grantee’s country
of residence, if any, as provided in Section 23:       Section 1. Statement of
Award Period       The Award Period shall begin January 1, 2010 and end
December 31, 2012.       Section 2. Number of Shares       The number of
Performance Shares for the Award Period shall be determined by the Performance
Share value as approved by the Grantee’s supervisor and a FAS123(R) accepted
financial model. Target shares are set at Level 4. The remaining columns of the
table on the first page of this Shareholder Value Award are multiples of the
target shares as set forth in the % of Target row and correspond to the
applicable stock price, subject to adjustment as provided below in this Section
or in Section 8. Grantees may view their Shareholder Value Award by logging on
to the Merrill Lynch website at http://benefits.ml.com after March 31 of each
grant year.       The number of Performance Shares for the Award Period and the
final stock price as defined below in Section 3 will be adjusted by the
Committee under Section 4(b) of the 2002 Plan upon the occurrence, prior to the
effective date of the issuance or transfer of shares for payment, of any
subdivision or combination of shares of Lilly Stock, or a stock dividend,
capital reorganization, recapitalization, or consolidation or merger with Lilly
as the surviving corporation, or if additional shares or new or different shares
or other securities of Lilly or any other issuer are distributed with respect to
the shares of Lilly Stock through a spin-off, exchange offer, or other
extraordinary distribution occurring prior to the effective date of the issuance
or transfer of shares for payment. A fractional share resulting from such
adjustment shall in the discretion of the Committee either be paid in cash or
rounded.       Section 3. Computation of Final Stock Price       The Final Stock
Price shall be computed in accordance with Section 16 and using the following
procedures:

(GRAPHIC) [c55339kc5533914.gif]

Page 3



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 

  a.   The closing price for Lilly Stock on the New York Stock Exchange for each
trading day during the last two calendar months of the Award Period will be
collected and recorded.     b.   The stock price used to determine the payout
level will be the average of the closing stock prices collected in subsection
(a) above rounded to the nearest cent.

    Section 4. Determination and Announcement of Award       After the Final
Stock Price for the Award Period is announced, the Final Stock Price and the
resulting number of Performance Shares for Grantee (determined in accordance
with Sections 2 and 8), together with the Committee’s election between cash and
shares of Lilly Stock under Section 5, shall be communicated to Grantee.      
Section 5. Committee Election to Pay Cash       At any time prior to award
payout, the Committee may, if it so elects, determine to pay part or all of any
Shareholder Value Award in cash in lieu of issuing or transferring Performance
Shares. The amount of cash shall be based upon the fair market value of Lilly
Stock on a valuation date to be determined by the Committee.       Section 6.
Issuance or Transfer of Performance Shares and Payment of Cash Award      
Subject to the condition relating to withholding tax stated in Section 12, Lilly
shall issue or transfer to the Grantee any Performance Shares to be issued or
transferred under Section 4 and pay to the Grantee any cash determined to be
payable under that section within a sixty day period starting the day after the
Award Period expiration and ending on the sixtieth day after the Award Period
expiration as stated in Section 1. Grantee shall have no rights as a shareholder
of Lilly with respect to the shares of Lilly Stock until the shares are issued
or transferred on the books of Lilly.       Section 7. Consideration for
Continued Employment Requirement       This Shareholder Value Award is made in
consideration of services rendered by the Grantee to the Company during the
entire Award Period. If the status of the Grantee as an Eligible Employee, as
defined in the 2002 Plan, terminates before the end of the Award Period except
as outlined in Section 8 (c), then all rights of the Grantee under this
Shareholder Value Award shall terminate with respect to the Award Period. The
Company shall incur no liability to Grantee under this Shareholder Value Award
by terminating Grantee’s status as an Eligible Employee whether by action with
respect to Grantee individually, either with or without cause, or by dissolution
or liquidation of Lilly or merger or consolidation of Lilly with a corporation
in which Lilly is not the surviving corporation, or otherwise.       Section 8.
Adjustments for Certain Employment Status Changes       The number of
Performance Shares described in Section 2 is based on the assumption that the
Grantee is an employee in good standing throughout the entire Award Period.
Unless otherwise required by law, the number of Performance Shares shall be
adjusted for changes in employment status during the Award Period as follows:

(GRAPHIC) [c55339kc5533914.gif]

Page 4



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 

  a.   Leaves of Absence. The number of Performance Shares shall be reduced
proportionally for any portion of the total days in the Award Period during
which the Grantee is on an approved unpaid leave of absence longer than ninety
(90) days.     b.   Demotions and Disciplinary Actions. The Committee may, at
its discretion, reduce the number of Performance Shares, prorated according to
time, for any portion of the Award Period during which the Grantee has been
(i) demoted to a job classification below those considered by the Committee to
be eligible for Shareholder Value Awards, or (ii) subject to disciplinary action
by the Company. In the case of disciplinary action during the Award Period, the
Committee may, at its discretion, withhold payment of this Shareholder Value
Award entirely.     c.   Retirement, death, disability or termination due to a
plant closing or reduction in workforce. In the event the Grantee’s employment
is terminated due to retirement as a retiree, death, disability, plant closing
or reduction in workforce (as defined below), the number of Performance Shares
shall be reduced proportionally for the portion of the total days during the
Award Period in which the Grantee was not an active employee. Any payment of
Performance Shares that have been reduced by operation of this Section 8.c.
shall be paid following the Award Period expiration as described in Section 6. A
retiree is a person who is (i) a retired employee under the Lilly Retirement
Plan; (ii) a retired employee under the retirement plan or program of a Lilly
subsidiary; or (iii) a retired employee under a retirement program specifically
approved by the Committee. Plant closing means the closing of a plant site or
other corporate location that directly results in termination of employment.
Reduction in workforce means the elimination of a work group, functional or
business unit or other broadly applicable reduction in job positions that
directly results in termination of employment. The Committee will be responsible
for approving, in its discretion, what is classified as disability, a plant
closing, or a reduction in workforce.

    Section 9. Notices, Payments, and Electronic Delivery and Participation    
  Any notice to be given by the Grantee or Successor Grantee shall be in
writing, and any notice or payment shall be deemed to have been given or made
only upon receipt thereof by the Treasurer of Lilly at Lilly Corporate Center,
Indianapolis, Indiana 46285, U.S.A. Any notice or communication by Lilly in
writing shall be deemed to have been given in the case of the Grantee if mailed
or delivered to the Grantee at any address specified in writing to Lilly by the
Grantee and, in the case of any Successor Grantee, at the address specified in
writing to Lilly by the Successor Grantee. In addition, Lilly may, in its sole
discretion, decide to deliver any documents related to the Shareholder Value
Award grant or future awards under the 2002 Plan by electronic means or request
the Grantee’s consent to participate in the 2002 Plan by electronic means. By
accepting this Shareholder Value Award, the Grantee hereby consents to receive
such documents by electronic delivery and agrees to participate in the 2002 Plan
through an on-line or electronic system established and maintained by Lilly or
another third party designated by Lilly.

(GRAPHIC) [c55339kc5533914.gif]

Page 5



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 

    Section 10. Waiver       The waiver by Lilly of any provision of this
instrument at any time or for any purpose shall not operate as or be construed
to be a waiver of that provision or any other provision of this instrument at
any subsequent time or for any other purpose.       Section 11. Revocation or
Modification       This Shareholder Value Award shall be irrevocable except that
Lilly shall have the right to revoke or modify this Shareholder Value Award
under Section 13(e) of the 2002 Plan.       Section 12. Withholding Tax      
Regardless of any action Lilly and/or the Grantee’s employer (the “Employer”)
takes with respect to any or all income tax (including federal, state, local and
non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax Related Items”), the Grantee acknowledges that the
ultimate liability for all Tax Related Items legally due by the Grantee is and
remains the Grantee’s responsibility and that Lilly and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Shareholder Value Award, including the
grant of the Shareholder Value Award, the transfer and issuance of any
Performance Shares or the receipt of any cash payment pursuant to this
Shareholder Value Award, the receipt of any dividends and the sale of any
Performance Shares acquired pursuant to this Shareholder Value Award; and (b) do
not commit to structure the terms of the grant or any aspect of the Shareholder
Value Award to reduce or eliminate the Grantee’s liability for Tax Related
Items.       Prior to the applicable tax event, the Grantee shall pay, or make
adequate arrangements satisfactory to Lilly and/or the Employer to satisfy all
Tax Related Items. In this regard, the Grantee authorizes Lilly and/or the
Employer to withhold all applicable Tax Related Items legally payable by the
Grantee from the Grantee’s wages or other cash compensation payable to the
Grantee by Lilly and/or the Employer or from any cash payment received upon
expiration of the Award Period in accordance with Section 6. Alternatively, or
in addition, if permissible under local law, the Grantee authorizes Lilly and/or
the Employer, at their discretion, to (i) withhold from the proceeds of the sale
of Performance Shares acquired pursuant to this Shareholder Value Award,
(ii) arrange for the sale of Performance Shares to be issued upon the expiration
of the Award Period (at the Grantee’s behalf and at the Grantee’s direction
pursuant to this authorization), and/or (iii) withhold in Performance Shares
otherwise issuable to the Grantee pursuant to this Shareholder Value Award,
provided that Lilly and/or the Employer shall withhold only the number of
Performance Shares necessary to satisfy the minimum withholding amount (or such
other amount that, as determined by Lilly, will not trigger unfavorable
accounting). If the obligation for Tax Related Items is satisfied by withholding
Performance Shares as described in (iii) herein, the Grantee will be deemed to
have been issued the full number of Performance Shares to which he or she is
entitled pursuant to this Shareholder Value Award, notwithstanding that a number
of Performance Shares are withheld to satisfy the obligation for Tax Related
Items. The Grantee shall pay to Lilly and/or the Employer any amount of Tax
Related Items that Lilly and/or the Employer may be required to withhold as a
result of any aspect of this Shareholder Value Award that cannot be satisfied by
the means previously described. Lilly may

(GRAPHIC) [c55339kc5533914.gif]

Page 6



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 

    refuse to deliver Performance Shares or any cash payment to the Grantee if
the Grantee fails to comply with the Grantee’s obligation in connection with the
Tax Related Items as described herein.

    Section 13. Section 409A Compliance       To the extent applicable, it is
intended that this Shareholder Value Award comply with the requirements of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended and the
Treasury Regulations and other guidance issued thereunder (“Section 409A”), and
this Shareholder Value Award shall be interpreted and applied by the Committee
in a manner consistent with this intent in order to avoid the imposition of any
additional tax under Section 409A. This Shareholder Value Award is subject to
Section 13(k) of the 2002 Plan concerning Section 409A.       Section 14.
Non-Transfer of Shareholder Value Award       No right in or under this
Shareholder Value Award is transferable except by operation of law to a duly
appointed guardian of the estate of Grantee or upon the death of the Grantee by
will or the applicable laws of descent and distribution and then only subject to
the provisions of Sections 7 and 8.       Section 15. Severability and
Section Headings       If one or more of the provisions of this instrument shall
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this instrument to be construed
so as to foster the intent of this Shareholder Value Award and the 2002 Plan.  
    The section headings in this instrument are for convenience of reference
only and shall not be deemed a part of, or germane to, the interpretation or
construction of this instrument.       Section 16. Determinations by Committee  
    Determinations by the Committee pursuant to any provision of the 2002 Plan,
pursuant to rules, regulations and procedures adopted by the Committee or
pursuant to this instrument, including without limitation the determination of
the amount and method of computation of the Stock Price, whether to make an
exception to the rule of Section 7, or adjustments under Section 2 or Section 3,
shall be final and binding on the Grantee and any Successor Grantee.      
Section 17. Change in Control       The provisions of Section 12(a)(iii) of the
2002 Plan apply to this Shareholder Value Award with the following
modifications:

  a.   The only Change in Control event that shall result in a payment under
Section 12(a)(iii) of the 2002 Plan shall be consummation of a change in
ownership of the Company as defined in Section 12(b)(i) of the 2002 Plan (a
“Transaction”).

(GRAPHIC) [c55339kc5533914.gif]

Page 7



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 

  b.   On the date of the consummation of such Transaction, the Grantee will be
paid an amount equal to the product of (a) the Grantee’s award opportunity for
the Shareholder Value Award based on the value of Lilly Stock established for
the consideration to be paid to holders of Lilly Stock in the Transaction, and
(b) a fraction, the numerator of which is the number of days that have elapsed
since the beginning of the Award Period to the date of the consummation of the
Transaction and the denominator of which is the total number of days in the
Award Period. The payment will be deemed to have been made immediately prior to
the consummation of the Transaction in order to allow the Performance Shares
paid to be deemed outstanding and eligible to receive the consideration being
paid to Lilly shareholders in the Transaction.

(GRAPHIC) [c55339kc5533914.gif]

Page 8



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 

    Section 18. Nature of 2002 Plan & Shareholder Value Award       In accepting
this Shareholder Value Award, the Grantee acknowledges that:

  a.   the 2002 Plan is established voluntarily by Lilly, it is discretionary in
nature and may be modified, amended, suspended or terminated by Lilly at any
time, as provided in the 2002 Plan;     b.   the Shareholder Value Award is
voluntary and occasional and does not create any contractual or other right to
receive future Shareholder Value Awards, or benefits in lieu of Shareholder
Value Awards even if Shareholder Value Awards have been granted repeatedly in
the past;     c.   all decisions with respect to future grants of Shareholder
Value Awards, if any, will be at the sole discretion of Lilly;     d.   the
Grantee’s participation in the 2002 Plan is voluntary;     e.   the Shareholder
Value Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to Lilly or the Employer and which is
outside the scope of the Grantee’s employment contract, if any;     f.   the
Shareholder Value Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or welfare or retirement benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for Lilly or the Employer;     g.   neither the
Shareholder Value Award nor any provision of this instrument, the 2002 Plan or
the policies adopted pursuant to the 2002 Plan confer upon the Grantee any right
with respect to employment or continuation of current employment, and in the
event that the Grantee is not an employee of Lilly or any subsidiary of Lilly,
the Shareholder Value Award shall not be interpreted to form an employment
contract or relationship with Lilly or any subsidiary of Lilly;     h.   the
future value of the underlying Performance Shares is unknown and cannot be
predicted with certainty;     i.   the value of any Performance Shares acquired
upon expiration of the Award Period may increase or decrease in value, even
below the tax valuation price;     j.   no claim or entitlement to compensation
or damages shall arise from termination of the Shareholder Value Award or from
any diminution in value of the Shareholder Value Award or Performance Shares
acquired upon expiration of the Award Period resulting from termination of the
Grantee’s employment by Lilly or the Employer (for any reason

(GRAPHIC) [c55339kc5533914.gif]

Page 9



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 

      whatsoever and whether or not in breach of local labor laws) and the
Grantee irrevocably releases Lilly and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Shareholder Value
Award, the Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;     k.   in the event of termination of the
Grantee’s employment (whether or not in breach of local labor laws), the
Grantee’s right to receive Performance Shares upon expiration of the Award
Period will terminate effective as of the date the Grantee is no longer actively
employed (unless one of the adjustments in Section 8 applies) and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Committee shall have the exclusive discretion to determine when the
Grantee is no longer actively employed for purposes of the Shareholder Value
Award;     l.   Lilly is not providing any tax, legal or financial advice, nor
is Lilly making any recommendations regarding the Grantee’s participation in the
2002 Plan, or the Grantee’s acquisition or sale of the underlying Performance
Shares; and     m.   the Grantee is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding the Grantee’s
participation in the 2002 Plan before taking any action related to the 2002
Plan.

    Section 19. Data Privacy Notice and Consent       The Grantee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Grantee’s personal data as described in this
Shareholder Value Award by and among, as applicable, the Employer, Lilly, its
subsidiaries and its affiliates for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the 2002 Plan.      
The Grantee understands that Lilly may hold certain personal information about
the Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in Lilly, details of all Shareholder Value Awards or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the 2002 Plan
(“Data”). The Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
2002 Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Grantee’s participation in the 2002 Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom any shares received upon expiration of the Award Period may be deposited.
The Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage the Grantee’s participation in

(GRAPHIC) [c55339kc5533914.gif]

Page 10



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 

    the 2002 Plan. The Grantee understands that the Grantee may, at any time,
request an equity award transaction statement, request any necessary amendments
to Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Grantee’s local human resources representative. The
Grantee understands that refusal or withdrawal of consent may affect the
Grantee’s ability to participate in the 2002 Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that the Grantee may contact the Grantee’s local human
resources representative.

    Section 20. Effective Date       The effective date of this instrument shall
be the date of grant.       Section 21. Governing Law       The validity and
construction of this Shareholder Value Award shall be governed by the laws of
the State of Indiana, U.S.A. without regard to laws that might cause other law
to govern under applicable principles of conflict of laws. For purposes of
litigating any dispute that arises under this Shareholder Value Award, the
parties hereby submit to and consent to the jurisdiction of the State of
Indiana, and agree that such litigation shall be conducted in the courts of
Marion County, Indiana, or the federal courts for the United States for the
Southern District of Indiana, and no other courts, where this Shareholder Value
Award is granted and/or to be performed.       Section 22. Language       If the
Grantee has received this instrument or any other document related to the 2002
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

(GRAPHIC) [c55339kc5533914.gif]

Page 11



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
 

    Section 23. Appendix       If the Grantee is a non-U.S. resident, his or her
participation in the 2002 Plan and this Shareholder Value Award will be subject
to the special terms and conditions set forth in the appendix for the Grantee’s
country of residence, if any (“Appendix”). The Appendix constitutes part of this
instrument.

IN WITNESS WHEREOF, Lilly has caused this Shareholder Value Award to be executed
and granted in Indianapolis, Indiana, by its proper officer.

            ELI LILLY AND COMPANY
      By:   -s- John C. Lechleiter [c55339kc5533915.gif]         John
Lechleiter        Chairman of the Board and
Chief Executive Officer     

(GRAPHIC) [c55339kc5533914.gif]

Page 12